                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSHUA LEE HOSKINS,                            )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 17-cv-1122-SMY-RJD
                                               )
FRANK EOVALDI, et al.,                         )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

        Plaintiff Joshua Lee Hoskins, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional

rights were violated while he was incarcerated at Menard Correctional Center (“Menard”).

Hoskins alleges he was subjected to excessive force, retaliation, unconstitutional confinement in a

filthy cell, and deliberate indifference to his medical needs. Hoskins is currently proceeding on

the following claims:

               Count One:     Eighth Amendment excessive force claim against Eovaldi for
                              twisting and bending Hoskins’ hands and fingers on November 30,
                              2016.

               Count Two:     Eighth Amendment deliberate indifference claim against all
                              Defendants for placing and/or holding Hoskins in an unsanitary cell
                              contaminated with human waste, and/or refusing to relocate him or
                              remedy the unhealthy conditions between November 30, 2016 and
                              January 4, 2017.

               Count Three: First Amendment claim against Eovaldi, Sanders, Young, Lt.
                            Engelage, Officer Engelage, Hudson, Jetton, Carter, Witthoft,
                            Officer Spiller, Swisher, Hof, Laminack, Bump, Mercer, Snell,
                            Mennerich, Marshall, Rena Engelage, Hartman, Roth, Lang,
                            Gardiner, Myers, Brookman, Held, Slavens, McCarthy, Wooley,
                            Sanders, William Spiller, Gee, Phelps, Gutreuter, and Allen for
                                        Page 1 of 4
                              placing and/or holding Hoskins in an unsanitary cell to retaliate
                              against him for his litigation and/or grievance activity against
                              Menard officers.

                Count Four:   Eighth Amendment deliberate indifference claim against health care
                              providers Marshall, Rena Engelage, and Lang for refusing to
                              provide Hoskins with medical attention for the skin irritation,
                              nausea, and other conditions he developed while housed in the
                              unsanitary and contaminated cell.

        This matter is now before the Court on the following motions filed by Plaintiff:

                •   Motion for an Order Compelling Discovery (Proper Interrogatory Responses)
                    against the Defendants (Doc. 76);

                •   Motion for an Order Compelling Discovery (Proper Discovery Document
                    Responses) against the Defendants (Doc. 77);

                •   Second Motion to Compel the Defendants to Provide Adequate Responses and
                    Documents to the Plaintiff Discovery Request (Doc. 90);

                •   Combined Motions for Discovery (Doc. 92); and

                •   Motion for the Court to Issue an Order to Pinckneyville Correctional Center
                    Health Care Unit (Doc. 98)

    1. Motions to Compel (Docs. 76, 77, and 90)

        In these motions, Plaintiff asks the Court to compel Defendants to respond to his

interrogatory requests and certain requests for production of documents. Plaintiff did not attach

the requests and responses thereto to his motions due to purported page filing limits set by his

institution.   With regard to his interrogatory requests, Plaintiff asserts he has not received

Defendants’ answers or their signed verifications. Plaintiff explains that the information he seeks

is relevant. With regard to his document requests, Plaintiff asserts that the requests seek relevant

information or information required for impeachment purposes.

        In response to Plaintiff’s motions, Defendants provided copies of requests sent to


                                           Page 2 of 4
Defendant Hartman and his responses and/or objections thereto. Defendants explain that these

responses are illustrative of the responses provided by each of the 36 defendants in this matter.

Defendants further explain that Plaintiff served approximately 540 interrogatories to Defendants

(15 interrogatories for each of the 36 defendants). Defendants assert they have been working

diligently to provide responses to the interrogatories and, on April 16, 2019, they provided their

objections to Plaintiff’s interrogatories.   As of July 15, 2019, all but six defendants have

responded to Plaintiff’s interrogatories (see Doc. 96).

       The Court has reviewed Defendant Hartman’s responses to Plaintiff’s discovery requests

and finds that his responses and objections to Plaintiff’s requests for production of documents are

appropriate. Insofar as it appears that each Defendant has not yet provided substantive responses

to Plaintiff’s interrogatory requests, they are ORDERED to do so by September 3, 2019. If all

Defendants have provided substantive responses to Plaintiff’s interrogatories, they must file a

notice with the Court advising of their compliance by September 3, 2019.

       Based on the foregoing, Plaintiff’s Motions to Compel (Docs. 76, 77, and 90) are

GRANTED IN PART AND DENIED IN PART.

   2. Plaintiff’s Combined Motions for Discovery (Doc. 92)

       In this motion, Plaintiff indicates he needs to ask Defendants if they are “barred from

providing offenders with hygiene supplies,” and if so, to explain why. Plaintiff also indicates that

he would like documents attached to Defendants’ responses. In response to Plaintiff’s motion,

Defendants indicate that this appears to be a discovery request and, as such, it should not be filed

with the Court. In any event, Defendants explain that in an effort to facilitate the discovery

process they will treat Plaintiff’s motion as a properly served discovery request and will provide

appropriate responses pursuant to Federal Rules of Civil Procedure 33 and 34. Because this is a
                                          Page 3 of 4
discovery request rather than a motion seeking relief from the Court, it is DENIED.

   3. Motion for the Court to Issue an Order to Pinckneyville Correctional Center Health
      Care Unit (Doc. 98)

       In this motion, Plaintiff asks the Court to order Pinckneyville Correctional Center to

produce certain mental health records to the Plaintiff or have counsel for Defendants provide

Plaintiff certain mental health records so he may file a post-conviction action in Cook County

Circuit Court. The Court does not have authority to order Defendants or their counsel to produce

documents unrelated to the case at hand. Accordingly, Plaintiff’s motion is DENIED.

IT IS SO ORDERED.

DATED: August 19, 2019


                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge




                                          Page 4 of 4
